Exhibit 10.1

 

[g228301kk01i001.jpg]

 

October 21, 2014

 

To:                                                                            
Monster Worldwide, Inc.

622 Third Avenue, 39th Floor

New York, New York 10017

Attn: General Counsel

Telephone: (212) 351-7000

Facsimile: (212) 351-7097

 

From:                                                               Bank of
America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: Peter Tucker, Assistant General Counsel

Telephone:  646-855-5821

Facsimile:  646-822-5633

 

Re:                                                                            
Additional Capped Call Transaction

(Transaction Reference Number: 148608954)

 

Ladies and Gentlemen:

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“BofA”) and Monster Worldwide, Inc. (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

 

1.              This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2006 ISDA Definitions (including the Annex
thereto) (the “2006 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2006 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of
any inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern.  Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of October 22, 2014
between Counterparty and Wilmington Trust, National Association, as trustee (the
“Indenture”) relating to the USD125,000,000 principal amount of 3.50%
Convertible Senior Notes due 2019 (the “Base Convertible Securities”) together
with any 3.50% Convertible Senior Notes due 2019 issued pursuant to the Initial
Purchasers’ option under the Purchase Agreement (as defined below) (the
“Optional Convertible Securities” and, together with the Base Convertible
Securities, the “Convertible Securities”).  In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern.  For the avoidance of doubt, references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered following
execution of this Confirmation but prior to the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties based on the draft of the Indenture so reviewed.  The
parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is, or the Convertible Securities are, amended, supplemented or
modified following their execution, any such amendment, supplement or
modification (other than a Merger Supplemental Indenture (as defined below))
will be disregarded for purposes of this Confirmation (other than as provided in
Section 8(a) below) unless the parties agree otherwise in writing.

 

This Confirmation evidences a complete and binding agreement between BofA and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if BofA and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation and the election that the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Counterparty with a Threshold Amount” of USD 25 million).  For the avoidance of
doubt, the Transaction shall be the only transaction under

 

--------------------------------------------------------------------------------


 

the Agreement.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.  For the avoidance of doubt, except
to the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

 

2.              The Transaction constitutes a Share Option Transaction for
purposes of the Equity Definitions.  The terms of the particular Transaction to
which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

October 21, 2014

 

 

 

Effective Date:

 

The closing date of the Convertible Securities issued pursuant to the Initial
Purchasers’ option under the Purchase Agreement (as defined below) exercised on
the date hereof.

 

 

 

Option Type:

 

Call

 

 

 

Seller:

 

BofA

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The common stock of Counterparty, par value USD0.001 per share (Ticker Symbol:
“MWW”).

 

 

 

Number of Options:

 

The number of Optional Convertible Securities in denominations of USD1,000
principal amount purchased by Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representative of the Initial Purchasers (as defined in the
Purchase Agreement), upon exercise of their option pursuant to Section 2(b) of
the Purchase Agreement.

 

 

 

Number of Shares:

 

As of any date, the product of the Number of Options and the Conversion Rate.

 

 

 

Conversion Rate:

 

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 14.03, Section 14.04(f) or Section 14.04(h) of the Indenture.

 

 

 

Strike Price:

 

The “Conversion Price” (as defined in the Indenture, but without regard to any
adjustments to the “Conversion Rate” (as defined in the Indenture) pursuant to
Section 14.03, Section 14.04(f) or 14.04(h) of the Indenture).

 

 

 

Cap Price:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium:

 

As provided in Annex A to this Confirmation.

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Procedures for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date”, as defined in the Indenture, occurring

 

2

--------------------------------------------------------------------------------


 

 

 

during the period from and excluding the Trade Date to and including the
Expiration Date, for Convertible Securities, each in denominations of USD1,000
principal amount, that are submitted for conversion on such Conversion Date in
accordance with the terms of the Indenture (excluding Convertible Securities
(i) that are Excluded Convertible Securities or (ii)(A) with respect to which
Counterparty has elected the “Exchange in Lieu of Conversion” option pursuant to
Section 14.12 of the Indenture and (B) that have been accepted by the designated
financial institution pursuant to Section 14.12 of the Indenture) but are not
“Relevant Convertible Securities” under, and as defined in, the confirmation
between the parties hereto regarding the Base Convertible Capped Call
Transaction dated October 16, 2014 (Transaction Ref. No. 148597325) (the “Base
Convertible Capped Call Transaction Confirmation”) (such Convertible Securities,
the “Relevant Convertible Securities” for such Conversion Date). For the
purposes of determining whether any Convertible Securities will be Relevant
Convertible Securities hereunder or under the Base Convertible Capped Call
Transaction Confirmation, Convertible Securities that are converted pursuant to
the Indenture shall be allocated first to the Base Convertible Capped Call
Transaction Confirmation until all Options thereunder are exercised or
terminated.

 

 

 

Required Exercise on

 

 

Conversion Dates:

 

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

 

 

 

Excluded Convertible Securities:

 

Convertible Securities surrendered for conversion on any date prior to
January 15, 2019 that are not “Excluded Convertible Securities” under, and as
defined in, the Base Convertible Capped Call Transaction Confirmation. For
purposes of determining whether any Convertible Securities will be Excluded
Convertible Securities hereunder or under the Base Convertible Capped Call
Transaction Confirmation, Convertible Securities that are converted prior to
such date shall be allocated first to the Base Convertible Capped Call
Transaction Confirmation until all Options thereunder are exercised or
terminated.

 

 

 

Expiration Date:

 

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

 

 

 

Automatic Exercise:

 

As provided above under “Required Exercise on Conversion Dates”.

 

 

 

Exercise Notice Deadline:

 

The second Exchange Business Day immediately preceding the “Maturity Date” (as
defined in the Indenture).

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, BofA shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies BofA in writing prior to 5:00 PM,
New York City time, on the Exercise Notice Deadline in respect of the aggregate
number of Options being exercised hereunder; provided that any “Notice of
Exercise” delivered to BofA pursuant to the Base Convertible Capped Call
Transaction Confirmation shall deemed to be a Notice of Exercise pursuant to
this Confirmation and the terms of such

 

3

--------------------------------------------------------------------------------


 

 

 

Notice of Exercise shall apply, mutatis mutandis, to this Confirmation.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities. For the avoidance
of doubt, if Counterparty fails to give such notice when due in respect of any
exercise of Options hereunder, BofA’s obligation to make any payment or delivery
in respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) in connection with any conversion
of Relevant Convertible Securities prior to the period starting on and including
January 15, 2019 and ending on and including the second “Scheduled Trading Day”
immediately preceding the “Maturity Date” (each as defined in the Indenture)
(the “Final Conversion Period”) shall be effective if given after the Exercise
Notice Deadline, but prior to 5:00 PM New York City time, on the fifth Exchange
Business Day following the Exercise Notice Deadline, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by BofA in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of BofA not having received such notice on or prior to the
Exercise Notice Deadline.

 

 

 

Notice of Convertible Security

 

 

Settlement Method:

 

Counterparty shall notify BofA in writing before 5:00 P.M. (New York City time)
on January 15, 2019 (the “Final Settlement Method Election Date”) of the
irrevocable election by the Counterparty, in accordance with
Section 14.02(a)(iii) of the Indenture, of the settlement method and, if
applicable, the “Specified Dollar Amount” (as defined in the Indenture)
applicable to Relevant Convertible Securities with a Conversion Date occurring
on or after the Final Settlement Method Election Date. If Counterparty fails
timely to provide such notice, Counterparty shall be deemed to have notified
BofA of combination settlement with a “Specified Dollar Amount” (as defined in
the Indenture) of USD1,000 for all conversions occurring on or after the Final
Settlement Method Election Date. Counterparty agrees that it shall settle any
Relevant Convertible Securities with a Conversion Date on or after the Final
Settlement Method Election Date in the same manner as provided in the Notice of
Convertible Security Settlement Method it provides or is deemed to have provided
hereunder.

 

 

 

BofA’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

 

To be provided by BofA.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and/or Shares (if any) to be delivered in respect of the
Relevant Convertible Securities converted on such Conversion Date pursuant to
Section 14.02(a)(iv) of the Indenture;

 

4

--------------------------------------------------------------------------------


 

 

 

provided that the Settlement Date will not be prior to the Exchange Business Day
immediately following the date Counterparty provides the Notice of Delivery
Obligation prior to 5:00 PM, New York City time.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, BofA will deliver to Counterparty,
on the related Settlement Date, a number of Shares and/or amount of cash in USD
equal to the aggregate number of Shares, if any, that Counterparty would be
obligated to deliver to the holder(s) of the Relevant Convertible Securities
converted on such Conversion Date pursuant to Section 14.02(a)(iv) of the
Indenture and/or the aggregate amount of cash, if any, in excess of USD1,000 per
Convertible Security (in denominations of USD1,000) that Counterparty would be
obligated to deliver to holder(s) pursuant to Section 14.02(a)(iv) of the
Indenture (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 14.04(j) of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional Shares, if any, resulting from such rounding, if Counterparty
had elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method, as
determined by the Calculation Agent by reference to such Sections of the
Indenture, notwithstanding any different actual election by Counterparty with
respect to the settlement of such Convertible Securities (the “Convertible
Obligation”); provided that (i) if the Convertible Obligation exceeds the Capped
Convertible Obligation, then the Delivery Obligation shall be the Capped
Convertible Obligation; (ii) the Convertible Obligation (and, for the avoidance
of doubt, the Capped Convertible Obligation) shall be determined (A) excluding
any Shares and/or cash that Counterparty is obligated to deliver to holder(s) of
the Relevant Convertible Securities as a result of any adjustments to the
Conversion Rate pursuant to Section 14.03, Section 14.04(f) or
Section 14.04(h) of the Indenture and (B) without regard to the election, if
any, by Counterparty to adjust the Conversion Rate (and, for the avoidance of
doubt, the Delivery Obligation shall not include any interest payment on the
Relevant Convertible Securities that the Counterparty is (or would have been)
obligated to deliver to holder(s) of the Relevant Convertible Securities for
such Conversion Date); and (iii) if such exercise relates to the conversion of
Relevant Convertible Securities in connection with which holders thereof are
entitled to receive additional Shares and/or cash pursuant to the adjustment to
the Conversion Rate set forth in Section 14.03 of the Indenture, then,
notwithstanding the foregoing, the Delivery Obligation shall include such
additional Shares and/or cash (as determined by the Calculation Agent by
reference to such Section of the Indenture), except that the Delivery Obligation
shall be capped so that the value of the Delivery Obligation per Option (with
the value of any Shares included in the Delivery Obligation determined by the
Calculation Agent using the VWAP Price on the last day of the relevant
“Observation Period”, as defined in the Indenture (as modified by the provision
set forth opposite the caption

 

5

--------------------------------------------------------------------------------


 

 

 

“Convertible Security Settlement Method”)) does not exceed the amount as
determined by the Calculation Agent that would be payable by BofA pursuant to
Section 6 of the Agreement if such Conversion Date were an Early Termination
Date resulting from an Additional Termination Event with respect to which the
Transaction (except that, for purposes of determining such amount (x) the Number
of Options shall be deemed to be equal to the number of Options exercised on
such Exercise Date and (y) such amount payable will be determined as if
Section 14.03 of the Indenture were deleted) was the sole Affected Transaction
and Counterparty was the sole Affected Party (determined without regard to
Section 8(b) of this Confirmation), it being understood that the cap described
in this clause (iii) is in addition to, and cumulative with, clauses (i) and
(ii) of this proviso. Notwithstanding the foregoing, and in addition to the caps
described in clauses (i), (ii) and (iii) of the proviso above, in all events the
Delivery Obligation shall be capped so that the value of the Delivery Obligation
does not exceed the value of the Convertible Obligation (with the Convertible
Obligation determined based on the actual settlement method elected by
Counterparty with respect to such Relevant Convertible Securities instead of the
Convertible Security Settlement Method and with the value of any Shares included
in either the Delivery Obligation or such Convertible Obligation determined by
the Calculation Agent using the VWAP Price on the last day of the relevant
“Observation Period”, as defined in the Indenture (as modified by the provision
set forth opposite the caption “Convertible Security Settlement Method”)).

 

 

 

Capped Convertible Obligation:

 

In respect of an Exercise Date occurring on a Conversion Date, the Convertible
Obligation that would apply if the “Daily VWAP” for each “VWAP Trading Day” in
the “Observation Period” (each as defined in the Indenture) or, if applicable,
the assumed “Observation Period” specified in clause (ii) of “Convertible
Security Settlement Method” below, were the lesser of (x) the Cap Price and
(y) the actual “Daily VWAP” for such “VWAP Trading Day” (each as defined in the
Indenture).

 

 

 

Convertible Security Settlement Method:

 

For any Relevant Convertible Securities, if Counterparty has notified BofA in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with
Section 14.02(a)(iii) of the Indenture (a “Cash Election”) with a “Specified
Dollar Amount” (as defined in the Indenture) of at least USD1,000, the
Convertible Security Settlement Method shall be the settlement method actually
so elected by Counterparty in respect of such Relevant Convertible Securities;
otherwise, the Convertible Security Settlement Method shall (i) assume
Counterparty made a Cash Election with respect to such Relevant Convertible
Securities with a “Specified Dollar Amount” (as defined in the Indenture) of
USD1,000 per Relevant Convertible Security and (ii) the Delivery Obligation
shall be calculated as if the relevant “Observation Period” (as defined in the
Indenture) pursuant to Section 1.01 and Section 14.02(a)(iv) of the Indenture
consisted of 160 VWAP Trading Days commencing on the 162nd “Scheduled Trading
Day”

 

6

--------------------------------------------------------------------------------


 

 

 

prior to the “Maturity Date” (each as defined in the Indenture).

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period,” as defined in the Indenture, (as modified by
the “Convertible Security Settlement Method” provision set forth above)
Counterparty shall give BofA notice of the final number of Shares and/or cash
comprising the Convertible Obligation; provided that, with respect to any
Exercise Date occurring during the Final Conversion Period, Counterparty may
provide BofA with a single notice of an aggregate number of Shares and/or cash
comprising the Convertible Obligations for all Relevant Convertible Securities
(it being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Convertible Security Settlement
Method or BofA’s obligations with respect to Delivery Obligation, each as set
forth above, in any way).

 

 

 

Other Applicable Provisions:

 

To the extent BofA is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9 and 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, BofA may, in
whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 14.04(a), (b), (c), (d), (e) or
Section 14.05 of the Indenture that the Calculation Agent determines would
result in an adjustment under the Indenture by reference to such Sections
thereof (any such event or condition, an “Adjustment Event”), the Calculation
Agent shall make a corresponding adjustment to the terms relevant to the
exercise, settlement or payment of the Transaction, subject to “Discretionary
Adjustments” below. Promptly following the occurrence of any Adjustment Event,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Adjustment Event have been determined,
Counterparty shall promptly notify the Calculation Agent in writing of the
details of such adjustments.

 

 

 

 

 

In addition, the Calculation Agent may, to the extent the Calculation Agent
determines practicable in good faith and in its commercially reasonable
discretion, make a corresponding adjustment to the terms relevant to the
exercise, settlement or

 

7

--------------------------------------------------------------------------------


 

 

 

payment of the Transaction (but without duplication of any adjustment pursuant
to the foregoing paragraph) upon the occurrence of any event or condition that
the Calculation Agent determines would result in an adjustment under
Section 14.05 of the Indenture in respect of the Convertible Security Settlement
Method; provided that the Calculation Agent may limit or alter any such
adjustment referenced in this sentence so that the fair value of the Transaction
to BofA is not reduced as a result of such adjustment.

 

 

 

 

 

For the avoidance of doubt, BofA shall not have any payment or delivery
obligation hereunder in respect of, and no adjustment shall be made to the terms
of the Transaction on account of, (x) any distribution of cash, property or
securities by Counterparty to the holders of Convertible Securities (upon
conversion or otherwise) or (y) any other transaction in which holders of
Convertible Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of an Adjustment Event (including,
without limitation, under the fourth sentence of Section 14.04(c) of the
Indenture or the fourth sentence of Section 14.04(d) of the Indenture).

 

 

 

Discretionary Adjustments:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 14.05 of the
Indenture or pursuant to Section 14.07 of the Indenture any supplemental
indenture entered into thereunder (a “Merger Supplemental Indenture”) or in
connection with any proportional adjustment or the determination of the fair
value of any securities, property, rights or other assets), then the Calculation
Agent will determine the adjustment to be made to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment of or under the Transaction in a
commercially reasonable manner.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, except for purposes
of “Announcement Event” and “Adjustments to Cap Price” below, a “Merger Event”
means the occurrence of any event or condition set forth in Section 14.07(a) of
the Indenture.

 

 

 

Consequences of Merger Events

 

 

and Tender Offer:

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that the Calculation Agent determines by reference
to Section 14.07(a) of the Indenture would result in an adjustment under the
Indenture, the Calculation Agent shall make a corresponding adjustment to the
terms relevant to the exercise, settlement or payment of the Transaction,
subject to “Discretionary Adjustments” above; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to Section 14.03 or 14.04(h) of the Indenture and the election, if any, by
Counterparty to adjust the Conversion Rate; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to BofA (taking into account
a

 

8

--------------------------------------------------------------------------------


 

 

 

commercially reasonable hedge position) is not adversely affected as a result of
such adjustment); and provided further that if, with respect to a Merger Event,
(A) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation
organized under the laws of the United States, any State thereof or the District
of Columbia, or (B) the Counterparty to the Transaction following such Merger
Event will not be a corporation organized under the laws of the United States,
any State thereof or the District of Columbia or will not be the Issuer
following such Merger Event, in either case, BofA may elect in its commercially
reasonable discretion that Cancellation and Payment (Calculation Agent
Determination) shall apply.

 

 

 

Announcement Event:

 

If (x) an Announcement Date occurs in respect of a Merger Event or Tender Offer
or (y) a public announcement occurs in respect of any acquisition by
Counterparty or any of its subsidiaries where the aggregate consideration
exceeds 50% of the market capitalization of Counterparty as of the date of such
announcement (an “Acquisition Transaction”) (the occurrence of any event
described in clause (x) or clause (y), an “Announcement Event”), then on the
earliest of the Exercise Date, Early Termination Date or other date of
cancellation (the “Announcement Event Adjustment Date”) in respect of each
Option, the Calculation Agent will determine the economic effect on such Option
of the relevant event (regardless of whether the Announcement Event actually
results in a Merger Event, a Tender Offer or an Acquisition Transaction, and
taking into account such factors as the Calculation Agent may determine,
including, without limitation, changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares or the Transaction whether prior
to or after the Announcement Event or for any period of time, including, without
limitation, the period from the Announcement Event to the relevant Announcement
Event Adjustment Date). If the Calculation Agent determines that such economic
effect on any Option is material, then on the Announcement Event Adjustment Date
for such Option, the Calculation Agent may make such adjustment to the Cap Price
as the Calculation Agent determines appropriate to account for such economic
effect, which adjustment shall be effective immediately prior to the exercise,
termination or cancellation of such Option, as the case may be; provided that in
no event shall the Cap Price be less than the Strike Price.

 

 

 

Adjustments to Cap Price:

 

Upon the occurrence of a Merger Date or Tender Offer Date, or the declaration by
Counterparty of the terms of any Potential Adjustment Event (as such terms are
defined in the Equity Definitions, as amended herein) or any Adjustment Event,
the Calculation Agent may, in its commercially reasonable discretion, adjust the
Cap Price as it determines appropriate to account for the effect of the relevant
Merger Event, Tender Offer, Potential Adjustment Event or Adjustment Event;
provided that in no event shall the Cap Price be less than the Strike Price.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of

 

9

--------------------------------------------------------------------------------


 

 

 

stockholder election), Counterparty shall reasonably promptly (but, in any event
prior to the effective time of such Merger Event) notify the Calculation Agent
of (i) the weighted average of the types and amounts of consideration received
by the holders of Shares entitled to receive cash, securities or other property
or assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election or, if no holders of Shares affirmatively
make such an election, the types and amounts of consideration actually received
by holders of Shares and (ii) the details of the adjustment made under the
Indenture in respect of such Merger Event.

 

 

 

Nationalization, Insolvency

 

 

or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

(a)  Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the parenthetical after the word “regulation” in
the second line thereof with “(including, for the avoidance of doubt and without
limitation, any tax law or the adoption or promulgation of new regulations
authorized or mandated by existing statute)”; (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”; (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof;
(iv) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause
(Y) thereof.

 

 

 

(b)  Failure to Deliver:

 

Applicable

 

 

 

(c)  Insolvency Filing:

 

Applicable

 

 

 

(d)  Hedging Disruption:

 

Applicable

 

 

 

(e)  Increased Cost of Hedging:

 

Applicable, provided that the Hedging Party shall use commercially reasonable
efforts to avoid an Increased Cost of Hedging.

 

 

 

Hedging Party:

 

For all applicable Potential Adjustment Events and Extraordinary Events, BofA

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, BofA, provided that all calculations
and adjustments by the Determining Party shall be made in good faith and in a
commercially reasonable manner.

 

10

--------------------------------------------------------------------------------


 

Non-Reliance:                                                                                                                                                                 
Applicable

 

Agreements and Acknowledgments

Regarding Hedging
Activities:                                                                               
Applicable

 

Additional
Acknowledgments:                                                                           
Applicable

 

3.              Calculation
Agent:                                                                                                                 
BofA; provided that, following the occurrence of an Event of Default pursuant to
Section 5(a)(vii) of the Agreement with respect to which BofA is the Defaulting
Party, Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the date such Event of Default occurred and
ending on the Early Termination Date with respect to such Event of Default, as
the Calculation Agent.

 

All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner. Following any determination
or calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent shall provide to Counterparty within a
commercially reasonable period of time (but not later than five Exchange
Business Days) following such request by e-mail to the e-mail address provided
by Counterparty in such request a written explanation and report (in a commonly
used file format for the storage and manipulation of financial data) displaying
in commercially reasonable detail the basis for such determination or
calculation (including any quotations, market data or information from internal
or external sources, and any assumptions, used in making such determination or
calculation); provided that the Calculation Agent shall not be required to
disclose any proprietary or confidential models or other proprietary or
confidential information.

 

4.              Account Details:

 

BofA Payment
Instructions:                                                               To
be provided by BofA

 

Counterparty Payment Instructions:                    To be provided by
Counterparty.

 

5.              Offices:

 

The Office of BofA for the Transaction is: New York

 

The Office of Counterparty for the Transaction is: Not applicable

 

6.              Notices: For purposes of this Confirmation:

 

Address for notices or communications to Counterparty:

 

To:                                                                            
Monster Worldwide, Inc.

622 Third Avenue

New York, New York 10017

Attn:                                                                    General
Counsel

Telephone:                                   (212) 351-7000

Facsimile:                                         (212) 351-7097

 

Address for notices or communications to BofA:

 

To:                                                                            
Bank of America, N.A.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated



11

--------------------------------------------------------------------------------


 

One Bryant Park

New York, NY 10036

Attn:                                                                    Peter
Tucker, Assistant General Counsel

Telephone:                                   646-855-5821

Facsimile:                                         646-822-5633

 

7.              Representations, Warranties and Agreements:

 

(a)         In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, BofA as follows:

 

(i)                       On the Trade Date, (A) Counterparty is not aware of
any material nonpublic information regarding Counterparty or the Shares and
(B) all reports and other documents filed by Counterparty with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

 

(ii)                    On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for, Shares will not be subject
to a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”).

 

(iii)                 On the Trade Date, neither Counterparty nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 under the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through BofA.

 

(iv)                Without limiting the generality of Section 13.1 of the
Equity Definitions, Counterparty acknowledges that BofA is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.

 

(v)                   Reserved.

 

(vi)                Prior to the Trade Date, Counterparty shall deliver to BofA
a resolution of Counterparty’s board of directors authorizing the Transaction
and such other certificate or certificates as BofA shall reasonably request.

 

(vii)             Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(viii)          Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

12

--------------------------------------------------------------------------------


 

(ix)                On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

 

(x)                   Reserved.

 

(xi)                The representations and warranties of Counterparty set forth
in Section 3 of the Agreement and Section 1 of the Purchase Agreement dated as
of October 16, 2014, between the Counterparty and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as representative of the Initial Purchasers party
thereto (the “Purchase Agreement”) are true and correct and are hereby deemed to
be repeated to BofA as if set forth herein.

 

(xii)             Counterparty understands no obligations of BofA to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of BofA or any governmental
agency.

 

(b)         Each of BofA and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

 

(c)          Each of BofA and Counterparty acknowledges that the offer and sale
of the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof.  Accordingly, Counterparty represents and warrants to
BofA that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

(d)         Counterparty agrees and acknowledges that BofA is and BofA
represents and warrants to Counterparty that it is a “financial institution” and
“financial participant”  within the meaning of Sections 101(22) and 101(22A) of
the Bankruptcy Code.  The parties hereto further agree and acknowledge that it
is the intent of the parties that (A) this Confirmation is a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” within the meaning of Section 546 of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code
and a “payment or other transfer of property” within the meaning of Sections 362
and 546 of the Bankruptcy Code, and (B) each of Counterparty and BofA is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

 

(e)          Counterparty shall deliver to BofA an opinion of counsel, dated as
of the Effective Date and reasonably acceptable to BofA in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement,
Section 7(a)(viii) hereof and such other matters as BofA may reasonably request,
subject to such qualifications and assumptions that are customary for legal
opinions of this type.

 

8.              Other Provisions:

 

(a)         Additional Termination Events.  The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture, (ii) an Amendment
Event or (iii) an Excluded Conversion Event shall be an Additional Termination
Event with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and BofA shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement;

 

13

--------------------------------------------------------------------------------


 

provided that in the case of an Excluded Conversion Event the Transaction shall
be subject to termination only in respect of a number of Options equal to the
number of Convertible Securities that cease to be outstanding in connection with
or as a result of such Excluded Conversion Event. For the avoidance of doubt, in
determining the amount payable in respect of such Affected Transaction pursuant
to Section 6 of the Agreement in connection with an Excluded Conversion Event,
the Calculation Agent shall assume that (x) the relevant Excluded Convertible
Securities shall not have been converted and remain outstanding, and (y) in the
case of an Induced Conversion, any adjustments, agreements, additional payments,
deliveries or acquisitions by or on behalf of Counterparty or any affiliate of
Counterparty in connection therewith had not occurred.

 

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
rate, conversion rate adjustment provisions, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Securities to
amend, in each case without the consent of BofA.

 

“Excluded Conversion Event” means any conversion of any Excluded Convertible
Securities.

 

“Induced Conversion” means a conversion of any Excluded Convertible Securities
(A) in connection with (x) an adjustment to the Conversion Rate effected by
Counterparty (whether pursuant to Section 14.04(h) of the Indenture or
otherwise) that is not required under the terms of the Indenture or (y) an
agreement by Counterparty with the holder(s) of such Convertible Securities
whereby, in the case of either (x) or (y), the holder(s) of such Convertible
Securities receive upon conversion or pursuant to such agreement, as the case
may be, a payment of cash or delivery of Shares or any other property or item of
value that was not required under the terms of the Indenture or (B) after having
been acquired from a holder of Convertible Securities by or on behalf of
Counterparty or any of its affiliates other than pursuant to a conversion by
such Holder and thereafter converted by or on behalf of Counterparty or any
affiliate of Counterparty.

 

(b)         Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If BofA shall owe Counterparty any amount
pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9
of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require BofA to satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) by giving irrevocable telephonic
notice to BofA, confirmed in writing within one Scheduled Trading Day, no later
than 9:30 A.M. New York City time on the relevant merger date, Announcement
Date, Early Termination Date or date of cancellation or termination in respect
of an Extraordinary Event, as applicable (“Notice of Share Termination”);
provided that if Counterparty does not elect to require BofA to satisfy its
Payment Obligation by the Share Termination Alternative, BofA shall have the
right, in its sole discretion, to elect to satisfy its Payment Obligation by the
Share Termination Alternative, notwithstanding Counterparty’s failure to elect
or election to the contrary; and provided further that Counterparty shall not
have the right to so elect (but, for the avoidance of doubt, BofA shall have the
right to so elect) in the event (i) of an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash, (ii) of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control or (iii) that Counterparty fails to remake
the representation set forth in Section 7(a)(i) as of the date of such
election.  Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:                        If applicable, means that
BofA shall deliver to Counterparty the Share Termination Delivery Property on
the date on which the Payment Obligation would otherwise be due pursuant to
“Consequences of Merger Events and Tender Offer” above, Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable, or
such later date or dates as the Calculation Agent may reasonably determine (the

 

14

--------------------------------------------------------------------------------


 

“Share Termination Payment Date”), in satisfaction of the Payment Obligation.

 

Share Termination Delivery

Property:                                                                                                                                             
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:                                The value of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to BofA at
the time of notification of the Payment Obligation.

 

Share Termination Delivery Unit:             In the case of a Termination Event,
Event of Default, Delisting or Additional Disruption Event, one Share or, in the
case of an Insolvency, Nationalization or Merger Event, one Share or a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event, as applicable.  If such Insolvency,
Nationalization or Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.

 

Failure to
Deliver:                                                                                               
Applicable

 

Other applicable provisions:                                         If Share
Termination Alternative is applicable, the provisions of Sections 9.8, 9.9 and
9.11 (except that the Representation and Agreement contained in Section 9.11 of
the Equity Definitions shall be modified by excluding any representations
therein relating to restrictions, obligations, limitations or requirements under
applicable securities laws arising as a result of the fact that Counterparty is
the issuer of the Shares or any portion of the Share Termination Delivery Units)
of the Equity Definitions will be applicable as if “Physical Settlement” applied
to the Transaction, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units.”

 

(c)          Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of BofA based on advice of counsel, any
Shares (the “Hedge Shares”) acquired by BofA for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the public market by
BofA without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow BofA to sell the Hedge Shares in a registered
offering, make available to BofA an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to BofA, substantially in the form
of an underwriting agreement for a registered offering of similar size,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities of similar size, (C) provide disclosure opinions
of nationally recognized outside counsel to Counterparty reasonably acceptable
to BofA, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford BofA a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size; provided, however, that if BofA,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
(ii) in order to allow BofA to sell the Hedge Shares in a

 

15

--------------------------------------------------------------------------------


 

private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
reasonably satisfactory to BofA, including customary representations, covenants,
blue sky and other governmental filings and/or registrations, indemnities to
BofA, due diligence rights (for BofA or any designated buyer of the Hedge Shares
from BofA), opinions and certificates and such other documentation as is
customary for private placements agreements of similar size, all reasonably
acceptable to BofA (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate BofA for any discount from the public market
price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from BofA at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by BofA.  “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg
Screen MWW <Equity> VAP (or any successor thereto) in respect of the period from
9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if
such volume-weighted average price is unavailable or is manifestly incorrect,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method).

 

(d)         Amendment to Equity Definitions.  The following amendments shall be
made to the Equity Definitions:

 

(i)                                     Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “diluting or concentrative”
and replacing them with “material” and adding the phrase “or options on the
Shares” at the end of the sentence; and

 

(ii)                                  Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at BofA’s option, the occurrence of any of
the events specified in Section 5(a)(vii) (1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

 

(e)          Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall, at least 10 Scheduled Trading Days prior to effecting any repurchase of
Shares or consummating or otherwise executing or engaging in any transaction or
event (a “Conversion Rate Adjustment Event”) that would lead to an increase in
the Conversion Rate (as such term is defined in the Indenture), give BofA a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 26.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% than the Notice Percentage as of
the date hereof), and, if such repurchase or Conversion Rate Adjustment Event,
or the intention to effect the same, would constitute material non-public
information with respect to Counterparty or the Shares, Counterparty shall make
public disclosure thereof at or prior to delivery of such Repurchase Notice. 
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
Shares underlying any other call options sold by BofA to Counterparty and the
denominator of which is the number of Shares outstanding on such day.  In the
event that Counterparty fails to provide BofA with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless BofA, its affiliates and their respective directors,
officers, employees, agents and controlling persons (BofA and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure.  If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability.  In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty.  This indemnity shall survive the

 

16

--------------------------------------------------------------------------------


 

completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of BofA.

 

(f)           Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
delayed. For the avoidance of doubt, BofA may condition its consent on any of
the following, without limitation: (i) the receipt by BofA of opinions and
documents reasonably satisfactory to BofA in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to BofA
with respect to any legal and regulatory requirements relevant to BofA,
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices” above,
(iv) payment by Counterparty of all reasonable costs and expenses, including
reasonable counsel fees, incurred by BofA in connection with such assignment,
(v) BofA not being obliged, as a result of such assignment, to pay the assignee
on any payment date, an amount greater than BofA would have been required to pay
in the absence of such assignment and (vi) no Event of Default, Potential Event
of Default or Termination Event occurring as a result of such assignment.  In
addition, BofA may transfer or assign without any consent of the Counterparty
its rights and obligations hereunder and under the Agreement, in whole or in
part, to (i) any of its affiliates, (ii) any entities sponsored or organized by,
or on behalf of or for the benefit of BofA or (iii) any person of credit quality
equivalent to BofA.  At any time at which any Excess Ownership Position or a
Hedging Disruption exists, if BofA, in its discretion, is unable to effect a
transfer or assignment to a third party in accordance with the requirements set
forth above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to BofA such that an Excess Ownership
Position or a Hedging Disruption, as the case may be, no longer exists, BofA may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of the Transaction, such that such Excess
Ownership Position or Hedging Disruption, as the case may be, no longer exists.
In the event that BofA so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(b) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
“Excess Ownership Position” means any of the following: (i) the Equity
Percentage exceeds 9%, (ii) BofA or any “affiliate” or “associate” of BofA would
own in excess of 14% of the outstanding Shares for purposes of Section 203 of
the Delaware General Corporation Law or (iii) BofA, BofA Group (as defined
below) or any person whose ownership position would be aggregated with that of
BofA or BofA Group (BofA, BofA Group or any such person, a “BofA Person”) under
any federal, state or local laws, regulations, regulatory orders or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a BofA Person, or could result in
an adverse effect on a BofA Person, under Applicable Restrictions, as determined
by BofA in its reasonable discretion, and with respect to which such
requirements have not been met or the relevant approval has not been received or
that would give rise to any consequences under the constitutive documents of
Counterparty or any contract or agreement to which Counterparty is a party, in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination.  The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that BofA
and any of its affiliates or any other person subject to aggregation with BofA,
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13) of which BofA is or may
be deemed to be a part (BofA and any such affiliates, persons and groups,
collectively, “BofA Group”) beneficially owns (within the meaning of Section 13
of the Exchange Act), without duplication, on such day (or, to the extent that,
as a result of a change in law, regulation or interpretation after the date
hereof, the equivalent calculation under Section 16 of the Exchange Act and the
rules and regulations thereunder results in a higher number, such number) and
(B) the denominator of which is the number of Shares outstanding on such day.

 

17

--------------------------------------------------------------------------------


 

(g)          Staggered Settlement.  If, upon advice of counsel with regard to
applicable legal and regulatory requirements, BofA reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the shares to be delivered by BofA on the relevant “Nominal Settlement Date”,
BofA may, by written notice to Counterparty no less than three Exchange Business
Days prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) or
at two or more times on the Nominal Settlement Date as follows:

 

(i)                                     in such notice, BofA will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related “Observation Period”, as defined in the Indenture (as modified by the
provision set forth opposite the caption “Convertible Security Settlement
Method”)) or delivery times and how it will allocate the Shares it is required
to deliver under “Delivery Obligation” (above) among the Staggered Settlement
Dates or delivery times; and

 

(ii)                                  the aggregate number of Shares that BofA
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that BofA would otherwise be
required to deliver on such Nominal Settlement Date.

 

(h)         Right to Extend.  BofA, acting in a commercially reasonable manner,
may postpone or add, in whole or in part, any Exercise Date or Settlement Date
or any other date of valuation or delivery by BofA, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if BofA determines, based
on advice of counsel in the case of the immediately following clause (ii), that
such extension or addition by BofA is reasonably necessary or appropriate (i) to
preserve BofA’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock loan market or any other relevant market or (ii) to enable BofA to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if BofA were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to BofA (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by BofA in good
faith in relation to such requirements).

 

(i)             Adjustments.  For the avoidance of doubt, whenever the
Calculation Agent is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position.

 

(j)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

(k)         Designation by BofA.  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing BofA to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, BofA
may designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform BofA obligations in respect
of the Transaction and any such designee may assume such obligations.  BofA
shall be discharged of its obligations to Counterparty to the extent of any such
performance in conformance with this Agreement; provided that BofA shall not be
relieved hereby of any liability to the extent of any non-performance.

 

(l)             No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(m)     Equity Rights.  BofA acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of

 

18

--------------------------------------------------------------------------------


 

Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.

 

(n)         Early Unwind.  In the event the sale by Counterparty of the Optional
Convertible Securities is not consummated with the initial purchasers pursuant
to the Purchase Agreement for any reason by the close of business in New York on
October 22, 2014 (or such later date as agreed upon by the parties) (October 22,
2014 or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of BofA and
Counterparty thereunder shall be cancelled and terminated and (ii) only in the
case where such Early Unwind occurred as a result of events within
Counterparty’s control, Counterparty shall (x) pay to BofA an amount in cash
equal to the aggregate amount of costs and expenses relating to the unwinding of
BofA’s hedging activities in respect of the Transaction (including market losses
incurred in reselling any Shares purchased by BofA or its affiliates in
connection with such hedging activities) or (y) at the election of Counterparty,
deliver to BofA Shares with a value equal to such amount, as commercially
reasonably determined by the Calculation Agent, in which event the parties shall
enter into customary and commercially reasonable documentation relating to the
registered or exempt resale of such Shares; provided that, if Counterparty makes
such election to deliver Shares, notwithstanding the foregoing, the number of
Shares so delivered will not exceed a number of Shares equal to two multiplied
by the Number of Shares (with such Number of Shares determined, for the
avoidance of doubt, as if the relevant Convertible Securities had been issued). 
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date.  BofA and Counterparty represent
and acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(o)         Wall Street Transparency and Accountability Act of 2010.  The
parties hereby agree that none of (v) Section 739 of the Wall Street
Transparency and Accountability Act of 2010 (“WSTAA”), (w) any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, (x) the enactment of WSTAA or any
regulation under the WSTAA, (y) any requirement under WSTAA nor (z) an amendment
made by WSTAA, shall limit or otherwise impair either party’s rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position or
Illegality (as defined in the Agreement)).

 

(p)         Tax Matters

 

(i)                                     Withholding Tax imposed on payments to
non-US counterparties under the United States Foreign Account Tax Compliance
Act.  “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any U.S. federal withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

(ii)                                  HIRE Act.  “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any tax
imposed on payments treated as dividends from sources within the United States
under Section 871(m) of the Code or any regulations issued thereunder.

 

19

--------------------------------------------------------------------------------


 

(iii)                               Tax documentation. For the purpose of
Section 4(a)(i) of the Agreement, Counterparty shall provide to BofA a valid
U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on or
before the date of execution of this Confirmation and (ii) promptly upon
learning that any such tax form previously provided by Counterparty has become
obsolete or incorrect.  Additionally, Counterparty shall, promptly upon request
by BofA, provide such other tax forms and documents requested by BofA. BofA
shall provide Counterparty, as applicable, (x) a valid U.S. Internal Revenue
Service Form W-9 or W-8ECI or (y) (A) a valid Internal Revenue Service
Form W-8IMY along with a withholding statement and (B) attached a valid Internal
Revenue Service Form W-9 or Internal Revenue Service Form W-8ECI, or, in each
case, any successor thereto, (i) on or before the date of execution of this
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by BofA has become obsolete or incorrect. Additionally, BofA shall,
promptly upon request by Counterparty, provide such other tax forms and
documents as are reasonably requested by Counterparty.

 

(iv)                              Tax Representations.  For the purpose of
Section 3(f) of the Agreement, Counterparty is a corporation for U.S. federal
income tax purposes and is organized under the laws of the State of Delaware. 
Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations) for U.S. federal
income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

 

(q)         Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND BOFA HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF BOFA OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

(r)            Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

[g228301kk05i001.jpg]

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by BofA) correctly sets forth the terms of the agreement between
BofA and Counterparty with respect to the Transaction, by manually signing this
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Peter Tucker via email: peter.tucker@bankofamerica.com.

 

 

 

Yours faithfully,

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Christopher A. Hutmaker

 

 

 

Name: Christopher A. Hutmaker

 

 

 

Title: Managing Director

 

 

 

Agreed and Accepted By:

 

 

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

 

 

 

By:

/s/ James M. Langrock

 

 

 

Name: James M. Langrock

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

[Signature Page to Additional Capped Call Confirmation]

 

--------------------------------------------------------------------------------


 

Annex A

 

Cap Price:             USD 7.0350

Premium:              USD 2,156,250.00 (Premium per Option USD 115.00).

 

--------------------------------------------------------------------------------